[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-10792         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JAN 11, 2012
                                      ________________________        JOHN LEY
                                                                       CLERK
                                D.C. Docket No. 1:10-cv-00918-TWT

MICHAEL PARTEE,

llllllllllllllllllllllllllllllllllllllll                            Petitioner-Appellant,

                                                versus

ATTORNEY GENERAL, STATE OF GEORGIA,

llllllllllllllllllllllllllllllllllllllll                           Respondent-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (January 11, 2012)

Before TJOFLAT, EDMONDSON, and FAY, Circuit Judges.

PER CURIAM:

         Michael Partee, a federal prisoner, appeals pro se the district court’s

dismissal of his petition for writ of habeas corpus, filed pursuant to 28 U.S.C.
§ 2254. Partee filed his § 2254 petition in the District Court for the Northern

District of Georgia, challenging his two prior Georgia drug convictions, sustained

in 1996, for which he had received two concurrent, two-year sentences. Partee

indicated in his petition that he was currently serving a 324-month federal

sentence imposed by the District Court for the Northern District of Illinois.

       In November 2010, the district court dismissed Partee’s § 2254 petition for

lack of subject matter jurisdiction, finding that his 1996 state sentences had

expired and that he was no longer “in custody” within the meaning of § 2254(a).

The court noted that, if Partee wished to challenge his current federal sentence, he

should do so via a 28 U.S.C. § 2255 motion in the court that imposed the

sentence.1

       We granted Partee a certificate of appealability (“COA”) on the issues of

whether the district court erred in failing to construe his § 2254 petition as a

§ 2255 motion, and whether the court should have dismissed the construed § 2255

motion for lack of jurisdiction and transferred the motion to the Northern District

of Illinois, where Partee’s federal criminal judgment was entered.2 For the reasons

       1
         Section 2254 allows a federal district court to entertain a habeas petition of “a person in
custody pursuant to the judgment of a State court.” 28 U.S.C. § 2254(a). By contrast, § 2255
governs post-conviction relief for federal prisoners. See 28 U.S.C. § 2255.
       2
          In his brief on appeal, Partee challenges the district court’s finding regarding the “in
custody” requirement, but we do not address this issue because “appellate review is limited to the

                                                 2
set forth below, we affirm.

       In examining a district court’s denial of a § 2254 habeas petition, we review

questions of law de novo. Grossman v. McDonough, 466 F.3d 1325, 1335 (11th

Cir. 2006). When a federal prisoner seeks to challenge an expired state sentence

that was used to enhance his current federal sentence, he must bring suit under

§ 2255. Means v. Alabama, 209 F.3d 1241, 1242 (11th Cir. 2000).

       “It is true that federal courts must look beyond the labels of motions filed by

pro se inmates to interpret them under whatever statute would provide relief.” Id.

In this case, however, construing Partee’s § 2254 petition as a § 2255 motion

would have been futile, providing no relief. Specifically, Partee received his

federal sentence in the Northern District of Illinois, and a § 2255 motion must be

filed in the “court which imposed the sentence.” 28 U.S.C. § 2255(a); see

Medberry v. Crosby, 351 F.3d 1049, 1056-57 (11th Cir. 2003) (explaining that

§ 2255 alleviated procedural difficulties “by directing prisoners to file the motion

in the court where they were convicted”). Accordingly, even if the district court

had construed the § 2254 petition as a § 2255 motion, it would have lacked

jurisdiction over the motion and would have been required to dismiss the case.

See Owensby v. Clark, 451 F.2d 206, 207-09 (5th Cir. 1971) (holding that a non-


issues specified in the COA.” Murray v. United States, 145 F.3d 1249, 1251 (11th Cir. 1998).

                                               3
sentencing district court had no jurisdiction to hear a prisoner’s habeas petition

because the prisoner could have obtained relief through a § 2255 motion, which

should have been filed in the district court that sentenced him).

      Partee might have received some relief if the district court had transferred

his construed § 2255 motion to the appropriate district under 28 U.S.C. § 1631,

which allows a district court to transfer a case over which it lacks jurisdiction if

such a transfer is “in the interest of justice.” See 28 U.S.C. § 1631. However, a

significant factor in the interest-of-justice analysis is whether a denial of a transfer

would effectively bar the plaintiff from relief in the proper court. See Guenther v.

Holt, 173 F.3d 1328, 1331 (11th Cir. 1999) (holding that the interests of justice

did not warrant a § 1631 transfer of a prisoner’s habeas petition because, after the

district court had dismissed his petition, the prisoner had three months within the

limitations period in which to properly refile the petition, and the magistrate’s

report and recommendation notified the prisoner of the necessary procedure for

doing so).

      In this case, at the time the district court dismissed Partee’s § 2254 petition,

nothing barred him from refiling the petition as a § 2255 motion in the proper

court. The one-year statute of limitations for filing § 2255 motions began to run

for Partee on October 18, 2010, when the Supreme Court denied certiorari in his

                                           4
direct appeal, rendering his federal conviction final. See 28 U.S.C. § 2255(f);

Partee v. United States, 562 U.S. __, 131 S.Ct. 439, 178 L.Ed.2d 340 (2010)

(denying certiorari in Partee’s direct appeal); Washington v. United States, 243

F.3d 1299, 1300-01 (11th Cir. 2001) (holding that a conviction becomes final for

purposes of § 2255 when the Supreme Court denies certiorari). The district court

dismissed his § 2254 petition in November 2010, giving him ample opportunity

(almost a year) to file a § 2255 motion in the proper district before the statute of

limitations expired. See Washington, 243 F.3d at 1300-01. In fact, the court

alerted Partee to this opportunity by stating that a challenge to his federal sentence

must be brought via a § 2255 motion in the Illinois district court. Accordingly, the

“interest of justice” would not have warranted a transfer of Partee’s § 2255

motion. See 28 U.S.C. § 1631; Guenther, 173 F.3d at 1331.

      Because construing Partee’s habeas petition as a § 2255 motion would have

resulted in a dismissal for lack of jurisdiction and would not have granted Partee

any relief, the district court did not err by failing to construe his petition as such.

See Means, 209 F.3d at 1242. Therefore, we affirm.

      AFFIRMED.




                                            5